Fourth Court of Appeals
                                            San Antonio, Texas
                                                     May 22, 2019

                                                No. 04-19-00219-CV

              IN RE ACADEMY, LTD. DBA ACADEMY SPORTS AND OUTDOORS


                                         Original Mandamus Proceeding 1

                                                       ORDER

Sitting:            Sandee Bryan Marion, Chief Justice 2
                    Irene Rios, Justice
                    Beth Watkins, Justice

        On April 9, relator filed a petition for writ of mandamus. After considering the petition,
this court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ
of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on May 22, 2019.


                                                                           _____________________________
                                                                           Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.

                                                                           _____________________________
                                                                           Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause Nos. 2017CI23341; 2018CI14368; 2018CI23302; 2018CI23299, styled Robert
Braden v. Academy, Ltd. d/b/a Academy Sports + Outdoors and Chancie McMahan, et al. v. Academy, Ltd. d/b/a
Academy Sports + Outdoors, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Karen
H. Pozza presiding.
2
    Chief Justice Marion dissents to the denial without requesting a response.